Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 5-7 during telephonic interview on 01/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the external surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fibers" in line 15.  Is the fiber referring back to nylon fibers or a plurality of parallel high strength fibers?
Claim 5 recites the limitation "the space" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "said adhesive coated assembled fiber" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a bullet penetration load" in lines 12 and 20. Is the second instance referring back to the first instance or a new bullet penetration load is introduced? 
Claim 5 recites the limitation "a bullet" in line 13 and 21.  Is the second instance referring back to the first instance or a new bullet is introduced? 
Claim 5 recites the limitation "the high strength fiber reinforced fabric" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said porous nylon sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sheet" in line 2.  Is this referring back to nylon sheet introduced in claim 1 or porous nylon sheet introduced in claim 6? Please clarify. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746